Iovine v State of New York (2018 NY Slip Op 06722)





Iovine v State of New York


2018 NY Slip Op 06722


Decided on October 10, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 10, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
LEONARD B. AUSTIN
JEFFREY A. COHEN
COLLEEN D. DUFFY, JJ.


2015-02154

[*1]Robin J. Iovine, etc., respondent, 
vState of New York, appellant. (Claim No. 114517)


Barbara D. Underwood, Attorney General, New York, NY (Anisha S. Dasgupta and Bethany A. Davis Noll of counsel), for appellant.
Simon, Eisenberg & Baum, LLP, New York, NY (Sagar Shah of counsel), for respondent.

DECISION & ORDER
In a claim to recover damages for wrongful death and loss of services, the defendant appeals from an interlocutory judgment of the Court of Claims (Stephen J. Lynch, J.), dated December 22, 2014. The interlocutory judgment, upon a decision of the same court dated September 10, 2014, made after a nonjury trial, found the defendant to be 33.3% at fault in the happening of the subject accident.
ORDERED that the appeal is dismissed, with costs.
The appeal from the interlocutory judgment must be dismissed because the interlocutory judgment was superseded by the corrected judgment dated May 3, 2017 (see Iovine v State of New York_____ AD3d _____[Appellate Division Docket No. 2017-06838; decided herewith]).
CHAMBERS, J.P., AUSTIN, COHEN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court